Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 08/21/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 08/21/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation-and-translation unit configure to rotate and translate the object”, “light intensity modulation unit configure to modulate intensity of a laser beam”, “light intensity control unit configure to control”, “detection unit configure to calculate”, “data processing unit configure to start foreign matter and defect inspection”, “rotation-and translation control unit” in current claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, nowhere in current specification and drawings describe the structure/detail for the following units: “rotation-and-translation unit configure to rotate and translate the object”, “light intensity modulation unit configure to modulate intensity of a laser beam”, “light intensity control unit configure to control”, “detection unit configure to calculate”, “data processing unit configure to start foreign matter and defect inspection”, “rotation-and translation control unit”.
Appropriate correction is required. 

6.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.         Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.         Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of there is no structural relationship for the following units to process their functions: “rotation-and-translation unit configure to rotate and translate the object”, “light intensity modulation unit configure to modulate intensity of a laser beam”, “light intensity control unit configure to control”, “detection unit configure to calculate”, “data processing unit configure to start foreign matter and defect inspection”, “rotation-and translation control unit”..
Appropriate correction is required. 

Allowable Subject Matter
9.	Claim 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
10.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 5. 
11.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an inspection device for inspecting a foreign matter and a defect on a surface of an object comprising: a rotation-and-translation unit configured to rotate and translate the object under inspection; a light intensity modulation unit configured to modulate intensity of a laser beam to irradiate the object under inspection with the laser beam; a light intensity control unit configured to control, based on a voltage control signal, the light intensity modulation unit using a plurality of steps; an object-under-inspection-operation detection unit configured to calculate, based on a rotation-and-translation-coordinate detection signal from the rotation-and-translation 
12.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious an inspection method for inspecting, by using a foreign matter inspection device, a foreign matter and a defect on a surface of an object under inspection, comprising: placing the object under inspection, and a rotation-and-translation unit, configured to cause a rotation operation and a translation operation, starting a rotation operation at an uniform acceleration; starting irradiating a center position of the object under inspection with a laser beam and, concurrently starting the translation operation of the rotation-and-translation unit at a time point when a rotation speed of the object under inspection reaches a predetermined speed; an object-under-inspection-operation detection unit calculating, based on a rotation-and-translation-coordinate detection signal from the rotation-and-translation unit, information about a linear speed at a laser irradiation position on the object under inspection; a rotation-and-translation control unit determining, based on the rotation speed of the object under inspection detected by the object-under-inspection-operation detection unit and a rotation control 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
September 29, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877